United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-4000
                                 ___________

James E. Sherrod,                        *
                                         *
            Appellant,                   *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Harold Clarke; Frank Hopkins, Warden, * District of Nebraska
                                         *
            Defendants,                  *      [UNPUBLISHED]
                                         *
Mark H. Danner, Unit Manager;            *
Russell Schuster, U.S. II; David Pierce, *
U.S. II,                                 *
                                         *
            Appellees,                   *
                                         *
Unknown Eads, Corporal,                  *
                                         *
            Defendant,                   *
                                         *
Randall Bradley,                         *
                                         *
            Appellee.                    *
                                   ___________

                        Submitted:   May 4, 2000

                             Filed: May 19, 2000
                                 ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________
PER CURIAM.

       Nebraska inmate James E. Sherrod appeals from the final judgment entered in
the District Court1 for the District of Nebraska upon the grant of judgment as a matter
of law in favor of one defendant, and upon a jury verdict in favor of the remaining
defendants, in this 42 U.S.C. § 1983 action involving claims that prison officials used
excessive force in moving Sherrod to a different cell. For reversal, Sherrod has not
identified specifically any district court error. Instead, he reiterates the allegations of
his complaint, states that the jurors were all white and his attorney failed to call a
witness, and complains that his criminal conviction was “used” against him at trial.
Sherrod, however, has not sufficiently identified any grounds for reversal, and he has
not provided this court with a trial transcript or offered any reason to have one prepared
at government expense. See Fed. R. App. P. 10(b)(2) (discussing appellant’s duty to
submit transcript), 28(a) (describing contents of appellant’s brief); cf. Glick v.
Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (no right to effective assistance of
counsel in civil case); Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384,
386 (8th Cir. 1987) (per curiam) (evidentiary rulings and claims of error related to
verdict being against weight of evidence and judicial bias are unreviewable without
transcript), cert. denied, 484 U.S. 1071 (1988). We therefore affirm the judgment of
the district court. See 8th Cir. R. 47B.

      We also deny Sherrod’s motion for appointment of counsel.

      A true copy.

             Attest:

                          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
                                            -2-